--------------------------------------------------------------------------------

Exhibit 10.7




[FORM]


HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED


AMENDED AND RESTATED 2002 STOCK OPTION AND INCENTIVE PLAN
RESTRICTED SHARE UNIT AGREEMENT
FOR NON-OFFICER DIRECTORS




THIS RESTRICTED SHARE UNIT AGREEMENT (this “Agreement”), dated as of __________,
is entered into between HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED a Delaware
corporation (the “Company”), and __________ (“Grantee”).  Capitalized terms used
herein but not defined shall have the meanings assigned to those terms in the
Company’s Amended and Restated 2002 Stock Option and Incentive Plan, as amended
(the “Plan”)


W I T N E S S E T H:


A.           The Plan provides for an automatic grant of Restricted Share Units
to each Non-Officer director on the date of the annual meeting of the Company’s
stockholders or, with respect to a newly elected Non-Officer Director, upon the
date of such director’s election to the Board (such date, the “Date of Grant”);


B.            Grantee is a Non-Officer Director of the Company; and


C.            The execution of this Agreement in the form hereof has been
authorized by the Compensation and Option Committee of the Board (the
“Committee”).


NOW, THEREFORE, in consideration of these premises and the covenants and
agreements set forth in this Agreement, the Company and Grantee agree as
follows:


1.
Grant of Restricted Share Units.  Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to the Grantee __________ Restricted Share Units (the “Grant”).  This
Agreement constitutes an “Evidence of Award” under the Plan.



2.
Date of Grant.  The effective date of the Grant is ________ (the “Date of
Grant”).



3.
Restrictions on Transfer of Restricted Share Units.  Other than as provided
herein, neither the Restricted Share Units granted hereby nor any interest
therein shall be transferable other than by will or the laws of descent and
distribution.



4.
Vesting of Restricted Share Units.



 
(a)
Except as otherwise provided in this Agreement, one-third of the Restricted
Share Units shall become nonforfeitable on each of the first three anniversaries
of the Date of Grant (each applicable date, a “Vesting Date”), unless earlier
forfeited in accordance with Section 5.


 
 

--------------------------------------------------------------------------------

 

 
(b)
Notwithstanding the provisions of Section 4(a) above, all Restricted Share Units
shall become immediately nonforfeitable upon the occurrence of a Change in
Control (as defined below).  A “Change in Control” means the occurrence, before
this Agreement terminates, of any of the following events:



 
(i)
the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 25% or more of the combined
voting power of the then outstanding securities of the Company entitled to vote
generally in the election of directors (the “Voting Shares”); provided, however,
that for purposes of this Section 4(b)(i), the following acquisitions shall not
constitute a Change in Control:  (A) any issuance of Voting Shares directly from
the Company that is approved by the Incumbent Board (as defined in
Section 4(b)(ii) below), (B) any acquisition by the Company or a Subsidiary of
Voting Shares, (C) any acquisition of Voting Shares by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any Subsidiary or
(D) any acquisition of Voting Shares by any Person pursuant to a Business
Combination that complies with clauses (A), (B) and (C) of Section 4(b)(iii)
below;



(ii)
individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a Director after the date hereof
whose election, or nomination for election by the Company’s stockholders, was
approved by a vote of at least two-thirds of the Directors then constituting the
Incumbent Board (either by a specific vote or by approval of the proxy statement
of the Company in which such person is named as a nominee for director, without
objection to such nomination) shall be deemed to have been a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest (within the meaning of Rule 14a-12 of the Exchange Act) with
respect to the election or removal of Directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;



(iii)
consummation of a reorganization, merger or consolidation, a sale or other
disposition of all or substantially all of the assets of the Company or other
transaction (each, a “Business Combination”), unless, in each case, immediately
following the Business Combination, (A) all or substantially all of the
individuals and entities who were the beneficial owners of Voting Shares
immediately prior to the Business Combination beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
Voting Shares of the entity resulting from the Business Combination (including,
without limitation, an entity which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries), (B) no Person (other than the Company, such
entity resulting from the Business Combination, or any employee benefit plan (or
related trust) sponsored or maintained by the Company, any Subsidiary or such
entity resulting from the Business Combination) beneficially owns, directly or
indirectly, 25% or more of the combined voting power of the then outstanding
Voting Shares of the entity resulting from the Business Combination and (C) at
least a majority of the members of the board of directors of the entity
resulting from the Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement or of the action of the Board
providing for the Business Combination; or


 
2

--------------------------------------------------------------------------------

 

(iv)
approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that
complies with clauses (A), (B) and (C) of Section 4(b)(iii) hereof.



 
(c)
Notwithstanding the provisions of Section 4(a) above, all Restricted Share Units
shall immediately become nonforfeitable upon Grantee’s termination of service
from the Board (i) after Grantee has both attained age 65 and completed at least
five years of service as a Director, (ii) because of the Grantee’s death, or
(iii) because the Grantee has become permanently disabled.



5.
Forfeiture of Restricted Share Units.



 
(a)
Any of the Restricted Share Units that remain forfeitable in accordance with
Section 4 hereof shall be forfeited if Grantee’s service as a non-officer
director ceases for any reason, other than subsequently becoming an officer or
employee of the Company or a Subsidiary while remaining a director, prior to the
applicable Vesting Date and prior to such shares becoming nonforfeitable in
accordance with Section 4 hereof.



 
(b)
Any of the Restricted Share Units that remain forfeitable in accordance with
Section 4 shall be forfeited on the date that the Committee determines that such
Restricted Share Units shall be forfeited under the circumstances described in
Section 17(g) of the Plan.



6.
Payment of Restricted Share Units.  The restrictions on transfer on the
Restricted Share Units imposed by Section 3 shall lapse and the shares of Common
Stock underlying the Restricted Share Units shall be transferred to the Grantee
(or to the Grantee’s estate as the case may be), except as otherwise provided in
Section 8 and Section 10, upon the first to occur of the following events[;
provided, however, that the Committee, in its sole discretion, may settle the
award of Restricted Share Units wholly, or partly in cash]:



 
(a)
the death of the Grantee;



 
(b)
the disability of the Grantee, as the term “disability” is defined for purposes
of Section 409A of the Code;


 
3

--------------------------------------------------------------------------------

 

 
(c)
a Change in Control, provided that such event constitutes a “change in the
ownership or effective control of the corporation, or in the ownership of a
substantial portion of the assets of the corporation,” as that term is defined
for purposes of Section 409A of the Code; and



 
(d)
the separation from service from the Company of the Grantee, as the term
“separation from service” is defined for purposes of Section 409A of the Code.



7.
Dividend, Voting and Other Rights.  The Grantee shall have no rights of
ownership in the Restricted Share Units and shall have no voting rights with
respect to such Restricted Share Units until the date on which the shares of
Common Stock are transferred to the Grantee pursuant to Section 6 above.  From
and after the Date of Grant and until the earlier of (a) the time when the
Grantee receives the shares of Common Stock underlying the Restricted Share
Units in accordance with Section 6 hereof or (b) the time when the Grantee’s
right to receive the Restricted Share Units is forfeited in accordance with
Section 5 hereof, the Company shall pay to the Grantee whenever a normal cash
dividend is paid on shares of Common Stock, an amount of cash equal to the
product of the per-share amount of the dividend paid times the number of such
Restricted Share Units.  Such payment shall be made within 30 days after the
corresponding dividend payment is made to the stockholders of the Company.



8.
Retention of Common Stock by the Company.  At such time as the Restricted Share
Units become payable as specified in this Agreement, the Company shall direct
the transfer agent to forward all such payable shares of Common Stock to the
Grantee, except in the event that the Grantee has notified the Company of his or
her election to satisfy any tax obligations by surrender of a portion of such
shares, the transfer agent will be directed to forward the remaining balance of
shares after the amount necessary for such taxes has been deducted.



9.
Compliance with Law.  The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any shares of Common Stock or other securities pursuant to
this Agreement if the issuance thereof would, in the reasonable opinion of the
Company, result in a violation of any such law.  In such case, the Company shall
comply with Treasury Regulation section 1.409A-2(b)(7)(ii).



10.
Compliance with Section 409A of the Code.  Notwithstanding any provision of this
Agreement to the contrary, if the Grantee is a “specified employee” (within the
meaning of Section 409A of the Code (“Section 409A”) and determined pursuant to
procedures adopted by the Company from time to time) at the time of his
“separation from service” (within the meaning of Section 409A) and if any
payment to be received by the Grantee under Section 6 or Section 8 upon his
separation from service would be considered deferred compensation (the “Delayed
Payment”) under Section 409A, then the following provisions will apply to the
Delayed Payment.  Each such payment of deferred compensation that would
otherwise be payable pursuant to Section 6 or Section 8 during the six-month
period immediately following the Grantee’s separation from service will instead
be paid or made available on the earlier of (i) the first business day of the
seventh month following the date the Grantee incurs a separation from service
and (ii) the Grantee’s death.  In the event this Section 10 applies, the fair
market value of the Restricted Share Units shall be the fair market value, as
determined in accordance with the Plan, on the earlier of the dates specified in
clauses (i) and (ii) above.  To the extent applicable, it is intended that this
Agreement and the Plan comply with the provisions of Section 409A and shall be
interpreted consistent with Section 409A.


 
4

--------------------------------------------------------------------------------

 

11.
Communications.  All notices, demands and other communications required or
permitted hereunder or designated to be given with respect to the rights or
interests covered by this Agreement shall be deemed to have been properly given
or delivered when delivered personally or sent by certified or registered mail,
return receipt requested, U.S. mail or reputable overnight carrier, with full
postage prepaid and addressed to the parties as follows:



If to the Company, at:
400 Atlantic Street, Suite 1500

Stamford, CT  06901
Attention:  General Counsel


 
If to Grantee, at:
Grantee’s address provided by Grantee on the last page hereof



Either the Company or Grantee may change the above designated address by written
notice to the other specifying such new address.


12.
Interpretation.  The interpretation and construction of this Agreement by the
Committee shall be final and conclusive.  No member of the Committee shall be
liable for any such action or determination made in good faith.



13.
Amendment in Writing.  This Agreement may be amended as provided in the Plan;
provided, however, that all such amendments shall be in writing.



14.
Integration.  The Restricted Share Units are granted pursuant to the
Plan.  Notwithstanding anything in this Agreement to the contrary, this
Agreement is subject to all of the terms and conditions of the Plan, including
but not limited to Section 10 of the Plan.  A copy of the Plan is available upon
request and is incorporated herein by reference.  As such, this Agreement and
the Plan embody the entire agreement and understanding of the Company and
Grantee and supersede any prior understandings or agreements, whether written or
oral, with respect to the Restricted Share Units.



15.
Severance.  In the event that one or more of the provisions of this Agreement
shall be invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated shall be deemed to be separable from the other
provisions hereof and the remaining provisions hereof shall continue to be valid
and fully enforceable.



16.
Governing Law.  This Agreement is made under, and shall be construed in
accordance with, the laws of the State of Delaware.


 
5

--------------------------------------------------------------------------------

 

17.
Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.





[REST OF PAGE INTENTIONALLY LEFT BLANK]

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement is executed by a duly authorized
representative of the Company on the day and year first above written.





 
HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED
             
By:
   
Name:
   
Title:
 



The undersigned Grantee acknowledges receipt of an executed original of this
Agreement and accepts the Restricted Share Units subject to the applicable terms
and conditions of the Plan and the terms and conditions hereinabove set forth.


Date:
           
Grantee





GRANTEE:    Please complete/update the following information.




Name:
     
Home Address:
                     
Social Security Number:
 

 
 
7

--------------------------------------------------------------------------------